In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1056 
TYRONE KIRKLIN, 
                                                Petitioner‐Appellant, 

                                  v. 

UNITED STATES OF AMERICA, 
                                                Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 15‐CV‐09537 — Matthew F. Kennelly, Judge. 
                     ____________________ 

    ARGUED DECEMBER 6, 2017 — DECIDED MARCH 5, 2018 
                ____________________ 

  Before  WOOD,  Chief  Judge,  and  EASTERBROOK  and 
HAMILTON, Circuit Judges. 
    HAMILTON,  Circuit  Judge.  For  the  second  time  we  review 
Tyrone Kirklin’s conviction for aiding and abetting a robbery 
where his co‐conspirator brandished the guns he gave her. In 
Kirklin’s first appeal, we found that the district judge erred by 
making the brandishing finding rather than requiring a jury 
to  make  this  determination.  The  district  judge  had  acted  in 
accord with controlling Supreme Court precedent at the time. 
2                                                          No. 17‐1056 

After  oral  argument  in  Kirklin’s  first  appeal,  the  Supreme 
Court  overruled  its  controlling  precedent  and  held  that  the 
brandishing determination must be made by a jury. Because 
that later case controlled, we found the judge had erred. Nev‐
ertheless,  we  affirmed  Kirklin’s  conviction  and  sentence  be‐
cause his attorney did not raise the issue in the district court, 
and we found the error was not a plain error requiring rever‐
sal  despite  the  lack  of  objection.  United  States  v.  Kirklin,  727 
F.3d 711 (7th Cir. 2013). 
    Under 28 U.S.C. § 2255, Kirklin now asserts that his attor‐
ney’s failure to object in the district court amounted to ineffec‐
tive  assistance  of  counsel  in  violation  of  the  Sixth  Amend‐
ment.  We  disagree.  The  constitutional  standard  for  perfor‐
mance under the Sixth Amendment does not require a crimi‐
nal defense attorney to anticipate that the Supreme Court is 
about  to  overrule  its  controlling  precedent,  at  least  not  in 
these circumstances, before the Supreme Court had granted 
review in a case presenting the question whether to overrule 
the controlling precedent. We affirm the district court’s denial 
of Kirklin’s motion to vacate his conviction. 
    This case began in November 2010, when Kirklin recruited 
his friend Tiffany Jones to rob a bank in Homewood, Illinois. 
Kirklin  picked  up  Jones  and  his  cousin,  Justice  McCallister, 
and drove them to the bank. Kirklin instructed Jones to stand 
guard at the front of the bank to prevent anyone from entering 
or leaving the building while McCallister grabbed the money. 
Kirklin gave Jones a semi‐automatic handgun and a revolver. 
He also explained that one advantage of the revolver was that 
it would not leave shell casings behind if she had to fire. Ar‐
riving at the bank, Jones used a gun to force a customer leav‐
ing the bank to go back inside, but she failed to stop another 
No. 17‐1056                                                            3

customer who was leaving and who immediately called the 
police. McCallister and Jones carried out the robbery and left 
the  bank  with  the  stolen  money,  but  they  were  arrested 
quickly  near  the  scene.  They  gave  statements  admitting  the 
robbery and implicating Kirklin. 
     Kirklin was tried and convicted of two counts: aiding and 
abetting the robbery, and aiding and abetting the use or car‐
rying  of  a  firearm  during  a  crime  of  violence.  He  was  sen‐
tenced to a total of 171 months in prison, which included an 
84‐month consecutive sentence on the second count, under 18 
U.S.C.  §  924(c),  because  the  firearms  had  been  brandished 
during the robbery. Section 924(c) provides mandatory mini‐
mum  and  consecutive  prison  sentences  that  vary  based  on 
whether the defendant was responsible for merely carrying or 
using the weapon, or for brandishing it, or for discharging it. 
If the weapon is only used or carried during the crime of vio‐
lence, the mandatory minimum is five years. § 924(c)(1)(A)(i). 
If  the  weapon  is  brandished,  the  mandatory  minimum  is 
seven years. § 924(c)(1)(A)(ii). 
    Video evidence and witness testimony showed that Jones 
and McCallister had both brandished their weapons during 
the robbery. The court did not, however, instruct the jury to 
make a specific factual finding as to whether the government 
had proved beyond a reasonable doubt that Kirklin was re‐
sponsible for the brandishing. Instead, the district court made 
this determination at sentencing in July 2012. 
    A decade before Kirklin’s sentencing, the Supreme Court 
had  held  in  Harris  v.  United  States,  536  U.S.  545  (2002),  that 
whether  a  firearm  was  brandished  in  violation  of 
§ 924(c)(1)(A) was a sentencing factor rather than an element 
of the offense so that it “need not be alleged in the indictment, 
4                                                        No. 17‐1056 

submitted to the jury, or proved beyond a reasonable doubt.” 
Id. at 568. Under Harris, a judge could decide whether a fire‐
arm was brandished so that the seven‐year mandatory mini‐
mum would apply. The result in Harris depended on a distinc‐
tion between factual findings that increase a mandatory min‐
imum sentence and findings that increase the maximum sen‐
tence under a statute, which the Court had recently held must 
be  found  by  a  jury  in  Apprendi  v.  New  Jersey,  530  U.S.  466 
(2000). Harris, 536 U.S. at 557. 
    Despite  criticism  of  this  fragile  distinction,  Harris  re‐
mained  the  law  when  Kirklin  was  sentenced.  Just  three 
months later, however, in October 2012 the Court granted a 
writ  of  certiorari  in  Alleyne  v.  United  States,  which  signaled 
that the Court would consider whether to overrule Harris. See 
Alleyne v. United States, 568 U.S. 936 (2012). The Court decided 
Alleyne on the merits in June 2013, overruling Harris and hold‐
ing that juries must make factual determinations that increase 
mandatory  minimum  sentences  as  well  as  maximum  sen‐
tences  permitted  by  statute.  Alleyne,  570  U.S.  99,  103  (2013). 
Alleyne  addressed  exactly  the  same  statutory  provision:  the 
brandishing enhancement under § 924(c)(1)(A). Alleyne  held 
that brandishing is an element of the conduct criminalized by 
the seven‐year mandatory minimum and must be determined 
by a jury beyond a reasonable doubt. 570 U.S. at 117. 
    We decided Kirklin’s direct appeal after the Court issued 
Alleyne. We held in that first appeal that the district court had 
erred by imposing the seven‐year mandatory sentence with‐
out a jury determining the brandishing element. United States 
v. Kirklin, 727 F.3d 711, 718 (7th Cir. 2013). Since Kirklin’s at‐
torney had not raised the matter in the district court, we ap‐
No. 17‐1056                                                           5

plied the “plain error” standard of review. We affirmed Kirk‐
lin’s sentence because the error did not affect the fairness, in‐
tegrity, or public reputation of the proceedings in the district 
court. Id. at 719. The evidence that Kirklin’s accomplices bran‐
dished the firearms and that Kirklin was responsible for their 
having  done  so  was  overwhelming.  It  seemed  “highly  un‐
likely” that the jury would have found Kirklin guilty of aiding 
and abetting the use or carrying of the firearms without find‐
ing him equally responsible for the brandishing. Id.  
    After his loss on direct appeal, Kirklin sought relief from 
his sentence under 28 U.S.C. § 2255, claiming that he was de‐
nied  his  Sixth  Amendment  right  to  effective  assistance  of 
counsel. Under Strickland v. Washington, 466 U.S. 668 (1984), to 
prove  ineffective  assistance  of  counsel,  Kirklin  must  show 
that his attorney’s performance “fell below an objective stand‐
ard of reasonableness” and that there is a “reasonable proba‐
bility that, but for counsel’s unprofessional errors, the result 
of the proceeding would have been different.” Id. at 688, 694. 
The district court held that Kirklin failed to establish that his 
attorney’s  performance  was  objectively  unreasonable.  We 
agree. Since Kirklin’s appeal focuses only on the legal conclu‐
sions  of  the  district  court,  we  review  the  court’s  decision  de 
novo. Spiller v. United States, 855 F.3d 751, 755 (7th Cir. 2017). 
    Kirklin contends that his attorney’s performance was ob‐
jectively unreasonable because he failed to anticipate the pos‐
sible overruling of Harris and thus failed to object to having 
the  district  court  make  the  factual  finding  whether  Kirklin 
was  responsible  for  Jones  and  McCallister  brandishing  the 
firearms. Kirklin argues that by the time of his sentencing, a 
competent lawyer would have realized that the overruling of 
Harris was imminent. Kirklin points to Alleyne’s own lawyer, 
6                                                      No. 17‐1056 

who raised the issue despite the continuing viability of Harris. 
He also notes Justice Sotomayor’s later observation in Alleyne 
itself that the majority coalition in Harris had relied on Justice 
Breyer’s opinion, in which he had announced that he viewed 
the logic of Apprendi and Harris as incompatible, but had con‐
curred  with  the  majority’s  judgment  on  the  understanding 
that Apprendi had been decided wrongly and should be over‐
ruled. Alleyne, 570 U.S. at 119–20 (Sotomayor, J., concurring). 
      As  the  years  passed,  the  broader  reading  of  Apprendi 
gained  more  force,  and  in  Alleyne  Justice  Breyer  ultimately 
acknowledged  that  Apprendi  was  not  going  away.  He  con‐
ceded that his long‐held view that judges could make factual 
findings that alter statutory sentencing ranges would not pre‐
vail  and  voted  to  overrule  Harris  to  provide  greater  uni‐
formity in sentencing doctrine. Alleyne, 570 U.S. at 122 (Breyer, 
J.,  concurring  in  part  and  concurring  in  the  judgment).  But 
that does not mean Alleyne was a foregone conclusion.  
    For years the Court continued to deny certiorari in cases 
arguing that Harris should be overruled, even as the principle 
underlying Apprendi applied with greater force to sentencing 
statutes. Most notably, in United States v. Booker, 543 U.S. 220 
(2005),  the  Court  held  unconstitutional  the  statutory  provi‐
sions making the U.S. Sentencing Guidelines mandatory. And 
in United States v. O’Brien, 560 U.S. 218 (2010), the Court held 
that a  factual finding  that would trigger  a  mandatory mini‐
mum thirty‐year sentence under § 924(c)(1)(B) for use of a ma‐
chine‐gun was an element that must be decided by a jury be‐
cause the factual finding resulted in a “drastic … increase” in 
the  mandatory  minimum  as  compared  to  the  “incremental 
changes” in § 924(c) then permitted under Harris. O’Brien, 560 
U.S. at 229.  
No. 17‐1056                                                               7

     The  most  recent  of  those  certiorari  denials  that  we  have 
identified came just two months before Kirklin’s sentencing. 
See Crayton v. United States, 566 U.S. 991 (2012) (order denying 
certiorari on May 14, 2012). And the Court had repeatedly de‐
nied certiorari on the issue in the preceding years. See Krieger 
v.  United  States,  628  F.3d  857  (7th  Cir.  2010),  cert.  denied,  565 
U.S. 835 (2011); Booker v. United States, 612 F.3d 596 (7th Cir. 
2010), cert. denied, 562 U.S. 1182 (2011); Berroa v. United States, 
374 Fed. App’x 266 (3d Cir. 2010), cert. denied, 562 U.S. 1061 
(2010); Benford v. United States, 574 F.3d 1228 (9th Cir. 2009), 
cert. denied, 560 U.S. 928 (2010); Clark v. United States, 538 F.3d 
803 (7th Cir.), cert. denied, 556 U.S. 1127 (2009). While certiorari 
denials are not rulings on the merits, defense counsel reason‐
ably may read in them a reluctance on the Court’s part to re‐
visit a prior ruling, particularly when similar certiorari deni‐
als come over an extended period of time. 
    The central problem for Kirklin is that his claim of ineffec‐
tive assistance depends on hindsight, which Strickland warns 
against: “A fair assessment of attorney performance requires 
that every effort be made to eliminate the distorting effects of 
hindsight … .” 466 U.S. at 689. With the benefit of hindsight, 
the overruling of Harris can too easily seem almost inevitable. 
But it was not inevitable to Justice Scalia, who concurred in 
both Apprendi and Harris and dissented in Alleyne. Nor was it 
inevitable or appropriate in the view of the other Justices who 
dissented  in  Alleyne.  See  570  U.S.  at  124;  133  S.  Ct.  at  2167 
(Roberts, C.J., dissenting); 570 U.S. at 132; 133 S. Ct. at 2172 
(Alito, J., dissenting). We have said repeatedly that the guar‐
antee of effective assistance of counsel does not require an at‐
torney to anticipate every eventual change in the law. Valen‐
zuela v. United States, 261 F.3d 694, 700 (7th Cir. 2001); United 
States v. Smith, 241 F.3d 546, 548 (7th Cir. 2001); Lilly v. Gilmore, 
8                                                        No. 17‐1056 

988  F.2d  783,  786  (7th  Cir.  1993).  We  do  not  expect  criminal 
defense attorneys to follow all the procedural developments 
in the Supreme Court to divine meaning from certiorari peti‐
tions and oracular denials when the Supreme Court already 
has decided a controlling precedent on the question at hand. 
Overruling precedent is serious and rare. It is not objectively 
unreasonable for a defense lawyer to assume that the Court 
will  follow  its  precedents  unless  and  until  it  signals  clearly 
that it will not do so. 
    Our  reasoning  here  does  not  address  the  constitutional 
standard for performance on this issue after the grant of a pe‐
tition for certiorari, which gives notice to the criminal defense 
bar that an issue of previously settled law has become unset‐
tled, so that reasonable attorneys may need to take appropri‐
ate action in pending cases. Still, given the strength of the ev‐
idence  against  Kirklin  on  the  brandishing  issue,  even  after 
certiorari was granted in Alleyne, a defense lawyer might have 
made  a  reasonable  strategic  decision  not  to  challenge  the 
brandishing issue. 
     The judgment of the district court is AFFIRMED.